Exhibit 10.4

PROMISSORY NOTE

 

$40,000,000    November 26, 2002

FOR VALUE RECEIVED, SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited
partnership, and TRS SUBSIDIARY, LLC, a Delaware limited liability company, each
having an address at 7170 Riverwood Drive, Columbia, Maryland 21046
(collectively, “Maker”), hereby promises to pay to the order of GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation, at its principal place
of business at 600 Steamboat Road, Greenwich, Connecticut 06830 (together with
its successors and assigns “Payee”) or at such place as the holder hereof may
from time to time designate in writing, the principal sum of Forty Million and
NO/00 Dollars ($40,000,000) (the “Principal”), in lawful money of the United
States of America, with interest on the unpaid principal balance from time to
time outstanding at the Interest Rate, in installments as follows:

A. A payment of $50,000 on the date hereof, representing interest from the date
of funding through November 30, 2002;

B. On January 1, 2003 (which shall be the first Payment Date hereunder) and each
Payment Date thereafter through and including November 1, 2012, the Principal
and interest thereon at the Interest Rate shall be payable in equal monthly
installments of $322,237.28 (the “Monthly Debt Service Payment Amount”); which
is based on the Interest Rate and a 20-year amortization schedule; each of such
payments, subject to the provisions of Section 3.11 of the Loan Agreement
(hereinafter defined), to be applied (a) to the payment of interest computed at
the rate aforesaid; and (b) the balance applied toward the reduction of the
principal sum; and

C. The balance of the principal sum of this Note together with all accrued and
unpaid interest thereon shall be due and payable on the Maturity Date.

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings given in that certain Loan Agreement (the “Loan Agreement”)
dated the date hereof between Maker and Payee. The following terms have the
meanings set forth below:

Business Day: any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

Default Rate: a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) 5% above the Interest Rate, compounded
monthly.



--------------------------------------------------------------------------------

Interest Period: (i) the period from the date hereof through the first day
thereafter that is the last day of a calendar month and (ii) each period
thereafter from the 1st day of each calendar month through the last day of each
such calendar month; except that the Interest Period, if any, that would
otherwise commence before and end after the Maturity Date shall end on the
Maturity Date.

Interest Rate: a rate of interest equal to 7.50% per annum (or, when applicable
pursuant to this Note or any other Loan Document, the Default Rate). Maturity
Date: the date on which the final payment of principal of this Note (or the
Defeased Note, if applicable) becomes due and payable as therein provided,
whether at the Stated Maturity Date, by declaration of acceleration, or
otherwise.

Payment Date: the 1st day of each calendar month or, upon Payee’s exercise of
its right to change the Payment Date in accordance with Section 2.2.4 of the
Loan Agreement, the New Payment Date (in either case, if such day is not a
Business Day, the Payment Date shall be the first Business Day thereafter). The
first Payment Date hereunder shall be January 1, 2003.

Stated Maturity Date: December 1, 2012, as such date may be changed in
accordance with Section 2.2.4 of the Loan Agreement.

Yield Maintenance Premium: an amount which, when added to the outstanding
Principal, would be sufficient to purchase U.S. Obligations which provide
payments (a) on or prior to, but as close as possible to, all successive
scheduled payment dates under this Note through the Stated Maturity Date and
(b) in amounts equal to the Monthly Debt Service Payment Amount required under
this Note through the Stated Maturity Date together with the outstanding
principal balance of this Note as of the Stated Maturity Date assuming all such
Monthly Debt Service Payments are made (including any servicing costs associated
therewith). In no event shall the Yield Maintenance Premium be less than zero.

2. Payments and Computations. Interest on the unpaid Principal shall be computed
on the basis of the actual number of days elapsed over a 360-day year. All
amounts due under this Note shall be payable without setoff, counterclaim or any
other deduction whatsoever and are payable without relief from valuation and
appraisement laws and with all costs and charges incurred in the collection or
enforcement hereof, including, attorneys’ fees and court costs.

3. Loan Documents. This Note is evidence of that certain loan made by Payee to
Maker contemporaneously herewith and is executed pursuant to the terms and
conditions of the Loan Agreement. This Note is secured by and entitled to the
benefits of, among other things, the Mortgages and the other Loan Documents.
Reference is made to the Loan Documents for a description of the nature and
extent of the security afforded thereby, the rights of the holder hereof in
respect of such security, the terms and conditions upon which this Note is
secured and the rights and duties of the holder of this Note. No reference
herein to and no provision of any other Loan Document shall alter or impair the
obligation of Maker, which is absolute and unconditional (except for
Section 10.1 of the Loan Agreement), to pay the principal of and interest on
this Note at the time and place and at the rates and in the monies and funds
described herein. All of the agreements, conditions, covenants, provisions and
stipulations contained in the Loan Documents to be

 

2



--------------------------------------------------------------------------------

kept and performed by Maker are by this reference hereby made part of this Note
to the same extent and with the same force and effect as if they were fully set
forth in this Note, and Maker covenants and agrees to keep and perform the same,
or cause the same to be kept and performed, in accordance with their terms.

4. Loan Acceleration; Prepayment. The Debt, shall without notice become
immediately due and payable at the option of Payee if any payment required in
this Note is not paid on the date on which it is due or upon the happening of
any other Event of Default. Maker shall have no right to prepay or defease all
or any portion of the Principal except in accordance with Sections 2.3.2, 2.3.3,
2.3.4, 2.4 and 2.5 of the Loan Agreement. If prior to the third Payment Date
Prior to the Stated Maturity Date (i) Maker shall (notwithstanding such
prohibition of prepayment) tender, and Payee shall, in its sole discretion,
elect to accept, payment of the Debt, or (ii) the Debt is accelerated by reason
of an Event of Default, then the Debt shall include, and Payee shall be entitled
to receive, in addition to the outstanding principal and accrued interest and
other sums due under the Loan Documents, an amount equal to the Yield
Maintenance Premium, if any, that would be required in connection with a
Defeasance if a Defeasance were to occur at the time of Payee’s acceptance of
such tender or other receipt of the Debt (through foreclosure or otherwise), as
the case may be. The principal balance of this Note is subject to mandatory
prepayment, without premium or penalty, in certain instances of Insured Casualty
or Condemnation, as more particularly set forth in Sections 2.3.2 and 7.4.2 of
the Loan Agreement. Except during the continuance of an Event of Default, all
proceeds of any repayment, including permitted prepayments, of Principal shall
be applied in accordance with Section 2.3.1 of the Loan Agreement. During the
continuance of an Event of Default, all proceeds of repayment, including any
payment or recovery on the Property (whether through foreclosure, deed-in-lieu
of foreclosure, or otherwise) shall, unless otherwise provided in the Loan
Documents, be applied in such order and in such manner as Payee shall elect in
Payee’s discretion.

5. Default Rate. After the occurrence and during the continuance of an Event of
Default, the entire unpaid Debt shall bear interest at the Default Rate, and
shall be payable upon demand from time to time, to the extent permitted by
applicable law.

6. Late Payment Charge. If any Monthly Debt Service Payment Amount is not paid
by Maker on the date on which it is due, Maker shall pay to Payee upon demand an
amount equal to the lesser of 2% of such unpaid sum or the maximum amount
permitted by applicable law, in order to defray the expense incurred by Payee in
handling and processing such delinquent payment and to compensate Payee for the
loss of the use of such delinquent payment.

7. Amendments. This Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Maker or Payee, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought. Whenever used, the singular number
shall include the plural, the plural the singular, and the words “Payee” and
“Maker” shall include their respective successors, assigns, heirs, executors and
administrators. If Maker consists of more than one person or party, the
obligations and liabilities of each such person or party shall be joint and
several.

 

3



--------------------------------------------------------------------------------

8. Waiver. Maker and all others who may become liable for the payment of all or
any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, protest, notice of protest, notice of nonpayment,
notice of intent to accelerate the maturity hereof and of acceleration. No
release of any security for the Debt or any person liable for payment of the
Debt, no extension of time for payment of this Note or any installment hereof,
and no alteration, amendment or waiver of any provision of the Loan Documents
made by agreement between Payee and any other person or party shall release,
modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Maker, and any other person or party who may become liable under
the Loan Documents, for the payment of all or any part of the Debt.

9. Exculpation. It is expressly agreed that recourse against Maker for failure
to perform and observe its obligations contained in this Note shall be limited
as and to the extent provided in Section 10.1 of the Loan Agreement.

10. Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Loan
Agreement directed to the parties at their respective addresses as provided
therein.

11. Joint and Several. Each Person constituting Maker hereunder shall have joint
and several liability for the obligations of Maker hereunder.

12. Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the day and
year first written.

 

SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited partnership By:  
Solomons GP, LLC, its general partner By:  

/s/ Michael M. Schurer

Name:   Michael M. Schurer Title:   Secretary TRS SUBSIDIARY, LLC, a Delaware
limited liability company By:   TRS Leasing, Inc., its sole member By:  

/s/ Michael M. Schurer

Name:   Michael M. Schurer Title:   Secretary

 

5